FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility because the claim is able to be directed to non statutory subject matter, such as waveforms acting as storage.  The claim should be clearly written to state “A non-transitory computer readable medium”, thus making clearly only statutory subject matter is attempting to be claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 20, 23, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reime (US Publication 2011/0095771, cited in IDS filed August 5, 2019).
In regard to claim 16, Reime discloses a capacitive distance sensor for measuring a distance to an object (abstract, see also paragraph 31 and figure 7 for how distance changes as capacitance changes), the capacitive distance sensor comprising:
at least one first planar sensor electrode, wherein the first planar sensor electrode is designed, together with an opposite area of the object, to form a capacitance dependent on the distance, such that the distance is determined on the basis of a capacitance measurement (see figure 5 electrode 5.2 or figure 8 any of electrodes SA, SB, SC, or SD, the sensor arrangement is planar as can be seen in bottom picture of figure 5 – see abstract and paragraphs 41-42 and 60); and
at least one separate tilt compensation electrode assigned to the first sensor electrode (figure 5 electrode 5.3 or figure 8 electrodes 8.11 – see abstract, paragraphs 17 and 55),
wherein the at least one planar sensor electrode and the at least one separate tilt compensation electrode are disposed in a plane, and therefore measurement errors which are caused by deviations from an ideal parallelism of the at least one planar sensor electrode and opposite object area are compensated on the basis of the capacitance of the at least one tilt compensation electrode (abstract and paragraphs 17, 41, 42, 55, and 60 – the purpose of this invention and throughout the disclosure is to 
In regard to claim 17, Reime discloses wherein the at least one first tilt compensation electrode is also designed for the compensation of capacitive edge effects, or the edge effect compensation electrode is also designed for the compensation of deviations from an ideal parallelism (abstract and paragraphs 17, 41, 42, 55, and 60 – the purpose of this invention and throughout the disclosure is to have the extra surrounding electrode or electrodes in the case of figure 8 that in the prior art would cause deviations from an ideal parallelism, tilting, would account for this problem and correct the capacitance change/edge effects it so tilting does not affect the measurement).
In regard to claim 18, Reime discloses wherein the capacitive distance sensor also comprises at least one second planar sensor electrode which in comparison to the first planar sensor electrode has the same capacitance and is electrically responsive identically but oppositely (see figures 8-10, SA-SD each have the same area which would act oppositely to the directly across electrode as the object moves – for example SA and SC, similar design to the present application figures), such that the distance is determined with the aid of the at least one first planar sensor electrode and the at least one second planar sensor electrode on the basis of a differential capacitance measurement (paragraph 60 – ‘each of the sub portions of the sensor can be measured in relation to another sub portion’).

In regard to claim 23, Reime discloses wherein the capacitive distance sensor is designed for continuous real-time measurement of the distance from the object or has a linear response behavior by means of the compensability (abstract, the device of Reime continuously tracks the object with respect to the sensor).

In regard to claim 29, Reime discloses a capacitive distance sensor for measuring a distance to an object (abstract, see also paragraph 31 and figure 7 for how distance changes as capacitance changes), wherein the capacitive distance sensor comprises:
at least one first planar sensor electrode, wherein the at least one first planar sensor electrode is designed, together with an opposite area of the object, to form a capacitance dependent on the distance, such that the distance is determined on the basis of a capacitance measurement (see figure 5 electrode 5.2 or figure 8 any of electrodes SA, SB, SC, or SD, the sensor arrangement is planar as can be seen in bottom picture of figure 5 – see abstract and paragraphs 41-42 and 60); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reime (US Publication 2011/0095771, cited in IDS filed August 5, 2019) in view of Dauge et al. (4187460, cited on IDS filed August 5, 2019).
In regard to claim 19, Reime discloses wherein the distance sensor has at least two separate tile compensation electrodes (figure 8 – there are four compensation electrodes labeled 8.11), such that in each case the first and second planar sensor electrode and two compensation electrodes are read simultaneously (see 8.3-8.8 readings as well as figure 10 that shows the sensor implemented with an electronic system that receives signals from the sensors which would happen at the same time – paragraph 62).
Reime lacks specifically wherein the distance sensor comprises four integrators.
Dauge et al. discloses a capacitance measurement device having a compensation part for drift, in which the capacitance measurement device has an electrode connected to an integrator (abstract, see figure 4 – integrator 107 see also column 11 lines 51-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Reime to have an electrode in the sensor connected to an integrator as taught by Dauge et al., and thus, have each electrode in Reime connected to an integrator (similar to how each electrode of the sensor is connected to resistors in figure 10), in order to be able to accumulate the input quantity over a desired time, therefore, keeping track of the capacitance over a period of time increasing the functionality of the system.

	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reime (US Publication 2011/0095771, cited in IDS filed August 5, 2019) in view of Chen et al. (US Publication 2013/0160554).
In regard to claim 21, Reime lacks specifically wherein the first and second planar sensor electrodes and the compensation electrodes have contact holes for electrical contacting and the number of contact holes in the compensation electrodes is equal to the number of contact holes in the first and second planar sensor electrodes, wherein the first and second planar sensor electrodes have the same number of contact holes.
Chen et al. includes a capacitive sensor which is a circular sensor wherein holes in the electrodes correspond to each other (see paragraphs 25 and 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Reime to have holes in the electrodes which would correspond to each other (so the same number) as taught by Chen et al. in order to provide an easy way to provide an accurate connection or multiple connections to each of the electrodes thus maintaining a high accuracy in the system.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Reime (US Publication 2011/0095771, cited in IDS filed August 5, 2019) in view of Morimoto (US Publication 2008/0018347).
In regard to claim 22, Reime lacks specifically wherein the capacitive distance sensor further comprises electrically shielded lines for electrically contacting the at least 
Morimoto discloses a capacitive sensor in which circular electrodes that are concentric to each other (see figures 2 or 8) has a switch that can switch on a fixed potential or ground potential to the electrodes (see paragraph 17 and 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Reime to include a switch that can provide a fixed potential to either of the electrodes as taught by Morimoto which then will essentially make either of the electrodes a shield in order to increase the functionality of the system as well as be able to provide shielding as desired by a user.  Noting that this claim is an alternative claim with many ‘or’ statements, therefore, only one of the alternative limitations are required by the prior art to read on the claim language.

Claims 24-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US Publication 2012/0041712, cited in IDS filed August 5, 2019) in view of  Reime (US Publication 2011/0095771, cited in IDS filed August 5, 2019).
In regard to claims 24-28 and 30, Pettersson discloses a precision bearing/method with two parts movable relative to one another (abstract – linear guide and movable member), wherein the precision bearing has at least two capacitive distance sensors measuring at least one distance between the two movable parts 
Pettersson lacks specifically wherein [claim 24] the capacitive distance sensor is specific according to claim 16 or 29 such that [claim 25] a deviation from an ideal parallelism of the two moveable parts relative one another can be compensated.
Reime discloses the sensor as in claim 16 or 29 (see rejection of claim 16 or 29 above), such that the sensor compensates for an ideal parallelism of the two moveable parts with respect to each other (tilt is compensated for so that an ideal parallelism is accomplished as best as possible – abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Pettersson to include having multiple capacitive sensors as taught by Reime as the disclosure sensors in order to have an accurate detection of the displacement which is able to not react to tilting or small changes in the spacing (abstract) in order to keep the accuracy of the sensor very high.

Response to Arguments
In regard to the previous 35 USC 101 rejection, applicant has corrected the claim in some aspects, but the claim should claim that the computer readable medium is non-transitory.  The previous 35 USC 112(b) rejection has been withdrawn as it is now clear what structure is present of the capacitive distance sensor.
Applicant's arguments as to the prior art, filed March 8, 2021 have been fully considered but they are not persuasive.
Applicant begins by arguing that Reime lacks disclosing that a distance is determined on the basis of a capacitance measurement.  While it is agreed that Reime does not specifically state outputting a notification that a distance of 5mm is present between the sensor and the object – but the claim language is much more broad than that.  It is noted that the examiner is required to make the broadest reasonable interpretation in light of the specification. See In re Morris, 44 USPQ2d 1023 (Fed. Cir. 1997).  The claims (independent claims 16 and 29) are directed to a distance sensor and the structural elements present in the distance sensor as claimed are “at least one first planar sensor electrode” and “at least one separate tilt compensation electrode assigned to the first sensor electrode”.  While the claims include a functional limitation of “such that the distance is determined on the basis of a capacitance measurement”, this is a functional limitation stating essentially that there is a correlation measurement between the capacitance value that the electrodes are able to output and the current distance to the object.  Neither of the electrodes claimed, by themselves or in combination, are capable of determining a value of the distance, what they do is output a value that is representative of a capacitance and then some type of 
Applicant states that Reime is non-analogous art, which is not understood, as clearly Reime is in the capacitive sensing field and relates the capacitance measured to a distance to an object.  I believe Applicant is stating that Reime is not a proper art 
Applicant continues the argument in stating:
Further, Reime contradicts such capacitive distance measuring by introducing additional electrodes (e.g. electrode 5.3 of figure 5) which enable this decoupling. Hence, Reime even teaches away from the present invention which introduces further electrodes for compensating (distance) measurement errors. With respect to independent claim 29, it is in addition to be noted that Reime is completely silent about an edge effect compensation electrode or edge effect compensation.

This argument is unclear as electrode 5.3 is an electrode for compensating measurement errors.  The decoupling is referencing that capacitance does not always change as to the distance, but as shown in figure 7, while the slope is much larger at some parts of the graph, the capacitance does change as the distance changes, though much smaller when the sensor is very close to the wall as Applicant points out in paragraph 55 of Reime, but this does not destroy the correlation between capacitance measured and distance.  The argument states that Reime teaches away from the present invention which introduces further electrodes for compensating (distance) measurement errors – it is not completely clear as to what this is referencing as Reime in figure 8 has multiple sensor and compensation electrodes, which compensate for capacitance errors being measured by the capacitive sensor (and thus provide a distance that correlates to the corrected capacitance).  This teaching away argument may be insinuating that the present invention has two compensation electrodes for each sensor electrodes as seen in figures 5-9 and described in paragraph 70 of the PG Publication 2020/0041311 [publication of the present invention] – which is addressed below as a possible amendment to provide differences to Reime (because that is 
at least one separate edge effect compensation electrode assigned to the at least one first planar sensor electrode (figure 5 electrode 5.3 or figure 8 electrodes 8.11 – see abstract, paragraphs 17 and 55), wherein the first planar sensor electrode and the separate edge effect compensation electrode lie in a plane (see figures 5 and 8, a plane is created, best shown in the bottom drawing of figure 5) and have the same circumference with different area (in the disclosure of the present invention – paragraph 60 [in PGPUB 2020/0041311] describes this as the length of the edge of both electrodes 5 and 3 [first planar electrode and separate tilt compensation] is the same but their areas are different – this is similar in Reime in which figure 5 shows the edges between the two electrodes as the same as well in figure 8, each interior electrode SA-SD has the same edge as the exterior tile compensation electrode 8.11, while the electrodes have a different area), such that measurement errors which are caused by capacitive edge effects of the first planar sensor electrode is compensated on the basis of the capacitance of the separate edge effect compensation electrode (abstract and paragraphs 17, 41, 42, 55, and 60 – the purpose of this invention and throughout the disclosure is to have the extra surrounding electrode or electrodes in the case of figure 8 that in the prior art would cause deviations from an ideal parallelism, tilting, would account for this problem and correct it so tilting does not affect the measurement).

Further Applicant argues that the electrode is only a further electrode and is not an edge effect compensation electrode.  But the point of this further electrode is to compensate for tilting/deviations from the ideal parallelism of the electrode with the object and is located surrounding the edges of the electrode for capacitive compensation effects (as seen in figure 5, edge effect electrode 5.3 is provided around all the edge of sensing electrode 5.2 – also seen in figure 8 SA, SB, SC, SD as related to each of elements 8.11 associated with a particular one of SA, SB, SC, and SD – similar to present inventions figures 5-9).

Regarding the areas, Reime even explicitly teaches that the surface area of the surrounding electrode 5.3 is actively effective on the surface of an object is of about the same size as the surface area of the sensor electrode 5.2 (see paragraph [0053] and claim 5). Regarding the edges, Reime's Figure 5 clearly shows that the length of the edge of electrode 5.2 is different to the one of electrode 5.3 as electrode 5.2 is only a circle whilst electrode 5.3 is a ring, having more than double edge length (regarding Reime's figure 8, it is not a fact but at best pure speculation that the electrodes have same circumference, without any foundation or clear such teaching in Reime). This is contrary to the present invention wherein “The compensation electrode 3 is selected here such that it has an effective area of the inner region different from the sensor electrode 5, but the same circumference. In other words, the length of the edge of both electrodes 5 and 3 is the same, however their areas are different.”

Applicant points to paragraph 53 and claim 3, but what this is stating is the surface area that is “actively effective on the surface of the object” is about the same, but it is clear looking at the drawings of figures 5 and 9, the actual surface area (not necessarily active) of electrode 5.2 vs 5.3 and SA(SB,SC,SD) vs respective individual 8.11 electrodes is not the same.  This brings up the next arguments of proportions, MPEP 2125 discusses drawing being used as prior art, specifically under section II.   “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art.”  See also MPEP 2123 -  A reference may be relied upon for all that it would have reasonably suggested to one 
As such Reime discloses that the planar sensor electrodes and the separate edge effect compensation electrode lie in a plane and have the same circumference with a different area, this limitation is being interpreted by what is described in light of the specification as paragraph 60 of the PG Publication 2020/0041311 states “The compensation electrode 3 is selected here such that it has an effective area of the inner region different from the sensor electrode 5, but the same circumference.  In other words, the length of the edge of both electrodes 5 and 3 is the same, however their areas are different.”  As can be seen in annotated figure 8 of Reime below, the length of the common edge of electrode SD and electrode 8.11 is the same and they provide compensation of capacitive measurement errors (the other non-shared edges would likely added up to be about the same in order to provide this compensation in a similar manner in a similar configuration to the present application for the capacitive measurement), thus reading on the claim limitation in light of the specification.  Also, this configuration is very similar to Applicant’s figures 5-9 wherein two of compensation electrodes are paired with a corresponding sensor electrode to compensate for capacitive measurement errors (while Reime does not have two compensation electrodes for each sensor electrode, Reime does have a one to one correspondence with the respective sensor electrode to the compensation electrode and neighboring edges that have approximately the same length – as seen below with both arrows from 


    PNG
    media_image1.png
    331
    626
    media_image1.png
    Greyscale


It is recommended Applicant make the claimed limitation more clear to avoid broad limitations as well as define what is different from the present invention with respect to Reime.  A clear difference is defined in paragraph 70 (of the PG Publication 2020/0041311) which explains having two edge effect compensation electrodes for each corresponding planar sensing electrodes, because “the division into two compensation electrode parts (instead of a single electrode) is implemented in order to provide the circumference necessary for the compensation function of the edge effects: the circumference of two parts in each case corresponds to the circumference of one sensor electrode part 5 or 6.  This paragraph is hinting that a one to one 
	No dependent claims were separately argued, and, thus remain rejected.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (the only change from the previously presented rejection is a different 35 USC 101 rejection based on the amended claim 30 as well as change in the rejection due to the addition of “or claim 29” into claim 24).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/Primary Examiner, Art Unit 2896